DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/08/2021 has been entered.
Applicants' arguments, filed 12/08/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103--Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5, 7, 9-10, 12, 14, 17, 20-31 remain rejected under 35 U.S.C. 103 as being unpatentable over Haught et al., (US 2010/0278991) in view of Gadkari et al., (US 2014/0377191) and further in view of Xu et al., (WO 2014/100928).
Haught et al. teaches “oral care compositions comprising a metal salt, a peroxide, and antimicrobial agent, a bad breath reduction agent, a surfactant, or a combination thereof and adding to the oral care composition a TRPV1 activator and/or vanitrope” (Abstract).  TRPV1 activators include zingerone (phenolic alkanone) (p. 3, para. [0029]). TRPV1 activators are generally “added in an amount of about 0.0001% to about 0.1% by weight of the oral care composition” (p. 3, para. [0025]). Accordingly, it would have been obvious for the compositions to have 0.1% zingerone.
However, since the TRPV1 is a result effective variable the artisan would have been expected to add as much TRPV1 as necessary to mask the bad taste of metal salts, peroxide, antimicrobial agents, bad breadth reducing agents, surfactants, and combinations thereof (p. 3, para. [0028]). For example, Haught teaches adding vanillyl 
	The prior art teaches “mixing vanillyl butyl ether and a bad taste agent comprising a zinc salt, stannous salt, a potassium salt, copper salt, or a combination thereof, to form an oral care composition” (p. 1, para. [0005]). Metal salts include combinations of zinc oxide and zinc citrate (p. 8, para. [0062]) as well as stannous fluoride, as per claims 8, 23, 24 (p. 8, para. [0065]).  The metal salts are taught to be “present in an amount of about 0.05% to about 11%”, where “the amount of zinc or copper salts used in the present invention can range from about 0.01 to about 5%” (p. 8, para. [0068]).  Accordingly, it would have been obvious to have from 0.1%-2% stannous fluoride, as per claim 8 and  0.75 to 1.25 wt% zinc oxide and from 0.25 to 1.0% zinc citrate insofar as the claimed ranges fall within the range disclosed by the prior art.
	The compositions further comprise water, polyethelyene glycol, propylene glycol from “about 5 to about 80%” as carrier material (p. 4, para. [0039]), as per claim 19, 21; “silica abrasive”, which suffices to obviate the high cleaning silica, as per claims 10, 24, 25.  As an abrasive it would have been obvious to modify the amounts as claimed.
	Since polyethylene glycol and propylene glycol may be present from about 5-80%, it would have been obvious to have polyethylene glycol and/or propylene glcycol from 1-6%, as claimed.


	Haught et al. teaches a specific embodiment (combined ingredients as per claim 30) comprising 0.04% zingerone (clms. 1-3), 0.79% zinc citrate, stannous chloride(stannous ion source), 0.27% sodium citrate tribasic (clm. 12)  sodium fluoride, hydroxyethyl cellulose, 1.30% sodium carboxymethylcellulsoe (clm. 12, 22), hydrated silica amorphous, 5% sodium alkyl sulfate (anionic surfactant; clm. 14, 26), q.s. water (clm. 21) (see Table at p. 9, para. [0074]).  
	
	Haught et al. teaches sodium lauryl sulfate, as well as amphoteric surfactants, as per claim 14, 26, where the surfactant may be present in the compositions from about 0.025% to about 9% (p. 4, para. [0040]).
	Haught et al. teaches another embodiment comprising 0.052% citric acid (p. 11, Example Product III).  Citric acid is typically used to modify the pH of compositions.  Accordingly, it would have been obvious to modify a range for this acid, as per claim 12.

	The prior art is not anticipatory insofar as the combination of zinc oxide and zinc citrate is not the preferred species; however the combination would have been obvious given its plain enumeration in the prior art.

“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP 2144.05. II.A.) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
That being said, it would have also been obvious to optimize the amounts of polyethylene glycol and propylene glycol, free water, silica.

Haught et al. does not teach microcrystalline cellulose/sodium carboxymethylcellulose.

Gadkari et al. teaches toothpaste formulations comprising “non-colloidal microcrystalline cellulose, colloidal microcrystalline cellulose” and a “a cellulose gum” (Abstract).  The colloidal microcrystalline cellulose may be co-processed with carboxymethyl cellulose, e.g. “Colloidal microcrystalline cellulose co-processed with sodium carboxymethyl cellulose (MCC/CMC)” (p. 2, para. [0023]).
According to Gadkari et al. the colloidal microcrystalline cellulose may be used to reduce abrasivity (p. 2, para. [0016]) as well as improve moisture and storage stability, “These examples show that microcrystalline cellulose produces a toothpaste with a higher water content and excellent storage stability” (p. 6, para. [0082]).

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add the microcrystalline cellulose/sodium carboxymethylcellulose of Gadkari et al. in the compositions of Haught et al. to modify the abrasivity of the compositions of Haught et al. as well as provide higher moisture content and excellent storage stability, as taught by Gadkari et al.

The combination of Haught et al. and Gadkari et al. does not teach a zinc oxide zinc citrate ratio, synthetic amorphous precipitated silica, PVM/MA, polyvinylpyrrolidone, sodium tripolyphosphate, sodium phosphate.

Xu et al. teaches oral care compositions comprising combinations of two zinc ions having a weight ratio range selected “from about 1:4 to about 6:1, about 1:3 to about 5:1 and about 1:2 to about 4:1” (p. 6, para. [041]). The combination of zinc ions are preferably zinc oxide and zinc citrate, wherein the ratio of zinc oxide to zinc citrate is 2:1 (p. 6, para. [0042]), as per claims 4 and 5.  Xu et al. teaches “about 0.5 zinc citrate and about 1% zinc oxide by weight of the compositions” (Id.), as per claims 1, 7 and.23 .  

The compositions of Xu et al. further comprise synthetic amorphous precipitated silica (p. 4, para. [0031]), PVM/MA (p. 10, para. [0060]; see example 2 where adhesion agent CMC is present at 0.75%, as per claim 16), polyvinylpyrrolidone (p. 9, para. [0057]; as thickening agent it would have been obvious to modify a range as per claim), sodium tripolyphosphate (p. 9, para. [0055]; see table at p. 15 where tartar control 
Xu et al. obviates the claimed amount of abrasive silica (claims 9-10) insofar as it teaches that effective amounts of abrasive are in “the range of 10% to 45%” (p. 5, para. [0037])

It would have been obvious to a person having ordinary skill in the art to modify the range of zinc oxide and zinc citrate of Haught et al., as claimed instantly, based on the recommendation of the prior art to do so as taught in Xu et al.  It would have also been obvious to add synthetic amorphous precipitated silica, PVM/MA, polyvinylpyrrolidone, sodium tripolyphosphate and sodium phosphate to the compositions of Haught et al. based on their recommended suitability for their intended use in zinc ion containing oral care formulations as taught by Xu et al.

Response to Arguments
	Applicant’s argument was addressed in the advisory action filed 12/22/20.

Nonstatutory Obvious-type Double Patenting--Previous
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 5, 7, 9-10, 12, 14, 17, 20-31 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10, 12, 14, 16-28 of copending Application No. 15/629,190 (this application issued 5/22/2019 and is now US 10,335,615). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claims a composition comprising zinc oxide, zinc citrate, zingerone (phenolic alkenone), and a source of stannous ions. The reference application requires bisabolol, but the instant claims recite the open ended phrase comprising which is inclusive of unrecited elements.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612